Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The response filed on 11/16/2021 has been entered in full.
Applicant’s amendments overcome all the objections and rejections in the prior office action.
Applicant has filed a terminal disclosure in this application to address the double patenting rejection in the prior office action. The e-terminal disclaimer filed and approved on 11/16/2021 is hereby acknowledged.
All documents listed in applicant’s Information Disclosure Statements dated 9/12/2021 have been considered; Office action documents have been crossed out after consideration so that they are not listed as cited references in any subsequent patent publication resulting from the instant application. 
Claims 1-20 are allowed
Claim Interpretation
Claims 1-9 and 17-20  invoke 35 U.S.C. 112(f) and have been interpreted using the plain meaning of the claim language in light of the specification as would be understood by one of 
" Processing unit" has been interpreted as hardware processor.
 "means for" has been interpreted as software programs stored in memory and executed by processor to perform the claimed functions
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDRITA BRAHMACHARI whose telephone number is (571)272-9735.  The examiner can normally be reached on Monday to Friday, 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571 272 8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 






/Mandrita Brahmachari/Primary Examiner, Art Unit 2176